       Case 2:20-cv-02245-MCE-KJN Document 14 Filed 03/29/21 Page 1 of 3


 1   ROBERTA L. STEELE, SBN 188198 (CA)
     MARCIA L. MITCHELL, SBN 18122 (WA)
 2   JAMES H. BAKER, SBN 291836 (CA)
     U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
 3   San Francisco District Office
     450 Golden Gate Ave., 5th Floor West
 4   P.O. Box 36025
     San Francisco, CA 94102
 5   Telephone No. (650) 684-0950
     Fax No. (415) 522-3425
 6   James.Baker@eeoc.gov

 7   Attorneys for Plaintiff EEOC

 8
     DIANE AQUI, SBN 217087 (CA)
 9   SMITH DOLLAR PC
     418 B Street, Fourth Floor
10   Santa Rosa, CA 95401
     Telephone No. (707) 522-1100
11   Fax No. (707) 522-1101
     daqui@smithdollar.com
12
     Attorneys for Defendants
13

14                                  UNITED STATES DISTRICT COURT

15                                  EASTERN DISTRICT OF CALIFORNIA
16

17    U.S. EQUAL EMPLOYMENT                               Case No.: 2:20-CV-02245-MCE-KJN
      OPPORTUNITY COMMISSION,
18
                     Plaintiff,                           STIPULATION AND ORDER TO
19                                                        EXTEND DEADLINE TO MEET AND
             vs.                                          CONFER
20

21    CAPPO MANAGEMENT XXIX, INC., d/b/a
      HARROLD FORD, and VICTORY
22    AUTOMOTIVE GROUP, INC.
23                   Defendants.
24

25          Plaintiff U.S. Equal Employment Opportunity Commission (EEOC) and Defendants Cappo
26   Management XXIX, Inc. and Victory Automotive Group, Inc. submit the following stipulation and
27   request that the Court extend the deadline for the parties to meet and confer pursuant to Federal Rule
28   of Civil Procedures 26(f) (Rule 26(f)) and the Court’s Initial Pretrial Scheduling Order (ECF 3, at

STIPULATION AND ORDER
TO EXTEND MEET AND CONFER DEADLINE
                                                         1                   Case No.: 2:20-CV-02245-MCE-KJN
           Case 2:20-cv-02245-MCE-KJN Document 14 Filed 03/29/21 Page 2 of 3


 1   p.2):
 2            1.    The EEOC filed its Complaint in this case on November 10, 2020 (ECF 1).
 3            2.    On February 17, the EEOC granted Defendants a two-week extension of their
 4   deadline to answer the Complaint.
 5            3.    On March 3, Defendants filed their Answer to the Complaint (ECF 8).
 6            4.    The current deadline for the Parties to meet and confer in accordance with the Initial
 7   Pretrial Scheduling Order is March 22, 2021 (Meet and Confer Deadline).
 8            5.    The parties will be unable to complete their Rule 26(f) meet and confer by March 22,
 9   which is less than three weeks after Defendants answered the Complaint.
10            6.    Therefore, the parties seek to briefly extend the Meet and Confer Deadline two weeks
11   to April 5, 2021, to allow for adequate time to complete their meet and confer.
12            7.    No other discovery deadlines will be affected by this extension.
13            8.    The parties have not sought any prior extensions or modifications of the Initial
14   Pretrial Scheduling Order from the Court.
15   ///
16   ///
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

STIPULATION AND ORDER
TO EXTEND MEET AND CONFER DEADLINE
                                                         2                    Case No.: 2:20-CV-02245-MCE-KJN
       Case 2:20-cv-02245-MCE-KJN Document 14 Filed 03/29/21 Page 3 of 3


 1          Therefore, the Parties hereby stipulate and request that the Court grant the following relief:
 2          A.     The deadline for the parties to meet and confer pursuant to Rule 26(f) shall be
 3   extended two weeks from March 22, 2021, to April 5, 2021.
 4          IT IS SO STIPULATED.
 5          Respectfully submitted:
 6

 7   Dated: March 17, 2021                                /s/ James H. Baker
                                                         James H. Baker
 8                                                       EEOC Senior Trial Attorney
                                                         Attorneys for Plaintiff
 9
10
     Dated: March 17, 2021                                /s/ Diane Aqui
11                                                       Diane Aqui
                                                         Partner
12                                                       Smith Dollar PC
                                                         Attorneys for Defendants
13

14

15
            IT IS SO ORDERED.
16

17
     Dated: March 29, 2021
18

19
20

21

22

23

24

25

26
27

28

STIPULATION AND ORDER
TO EXTEND MEET AND CONFER DEADLINE
                                                          3                   Case No.: 2:20-CV-02245-MCE-KJN
